Title: To Alexander Hamilton from William Willcocks, 16 April 1800
From: Willcocks, William
To: Hamilton, Alexander


          
            Major General Hamilton,
            Sir
            New York. April 16th. 1800
          
          To my great Surprize Captain Church this morning informed me that Lieutenant Schuyler, was still engaged in the recruiting-Service.
          On the very day that I received Colonel Smiths orders for the Suspention of that business, I wrote a circular letter to every Officer in that duty, inclosing a copy of my orders received, on the Subject, (a copy of which is inclosed) and with my own hand put them into the Post-office: And have the more particular remembrance respecting Lieutenant Schuyler, because being at some loss whether to direct to Albany, or Troy, I had to refer to his last letter, which was from Troy—It may be that in the interim he returned to Albany, & by that means not have received mine—
          I have this day written again—Lieutenant Thompson stationed at Utica, ought to have been here. I have written again to him—Lieutenant Cooper, from Coopers town, has arrived.
          versa
          Second Page Missing
        